DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 September 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 6-8, filed 09 September 2021, with respect to 103 rejections have been fully considered and are persuasive.  The 103 rejections of claims 13 and 15-22 has been withdrawn. 

Allowable Subject Matter
Claims 13 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance:


The prior arts on record teach the following: an optical arrangement for imaging a sample, comprising: an illumination source; a detector; a radiation selector; a plurality of light paths, ones of the plurality of light paths comprising an objective lens; an illumination light path for passing an illumination beam from the illumination source through the objective lens to illuminate the sample; a detection light path for passing radiation collected from the sample through the objective lens to the detector to image the sample; wherein the detection light paths meet at the movable radiation selector, and the movable radiation selector is configured to direct, in a predefined position of the movable radiation detector, the detection light path of a selected one of the plurality of light paths towards the detector.
However, none of the prior arts disclose a movable radiation selector; wherein the detection light paths meet at the movable radiation selector, and the movable radiation selector is configured to direct, in a predefined position of the movable 

Dependent claims are allowable for the same reasons as stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Jared Walker/Primary Examiner, Art Unit 2426